05/23/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 22-0151



                             No. DA 22-0151

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

RICHARD HAROLD VIERECK,

           Defendant and Appellant.

                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until June 22, 2022, to prepare,

file, and serve the Appellant’s opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                   May 23 2022